FILED
                            NOT FOR PUBLICATION
                                                                           FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DAVID MORALES-ACOSTA,                            No. 13-70509

              Petitioner,                        Agency No. A013-719-333

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 9, 2016**
                               Pasadena, California

Before: McKEOWN and IKUTA, Circuit Judges and PRATT,*** Senior District
Judge.

      Morales-Acosta appeals a decision by the Board of Immigration Appeals

(BIA) to deny Morales-Acosta relief under the Convention Against Torture (CAT).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Pratt, Senior District Judge for the U.S.
District Court for the Southern District of Iowa, sitting by designation.
He also appeals the BIA’s decision that he was ineligible for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

      The BIA’s decision that Morales-Acosta was ineligible for relief under CAT

was supported by substantial evidence. The record did not establish that it was

more likely than not that Morales-Acosta would be tortured in Mexico “by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1); see Ornelas-

Chavez v. Gonzales, 458 F.3d 1052, 1059 (9th Cir. 2006); see also Vitug v. Holder,

723 F.3d 1056, 1066 (9th Cir. 2013).

      The BIA did not err in holding that Morales-Acosta was convicted of a

“particularly serious crime” under 8 U.S.C. § 1231(b)(3)(B)(ii) and was therefore

ineligible for asylum and withholding of removal. The agency applied the correct

legal standard in determining that Morales-Acosta’s conviction did not qualify as

an exception to the presumption that drug trafficking felonies are particularly

serious crimes under the factors set forth in Matter of Y-L-, 23 I. & N. Dec. 270

(A.G. 2002). If the agency has considered the appropriate factors, “we cannot

reweigh evidence” as to whether the conviction meets the “particularly serious

crime” standard. Konou v. Holder, 750 F.3d 1120, 1127 (9th Cir. 2014) (quoting

Blandino-Medina v. Holder, 712 F.3d 1338, 1343 (9th Cir. 2013)).


                                           2
PETITION DENIED IN PART AND DISMISSED IN PART.




                             3